 



"[*]” denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

Exhibit 10.3

AMENDMENT TO THE
XBOXÔ PUBLISHER LICENSING AGREEMENT
(Establishing European Sales Territory Review Disc Program; Changing Due Date
for Royalty Tier Selection Form for
Standard FPU’s; Changing Volume Requirement for Japanese Platinum Hits Program;
Providing Specific Information
for Tiered Royalty Program and Platinum Hits Program in Asian Sales Territory
Excluding Japan; Establishing the Asia
Simship Program)

This Amendment (“Amendment”) is entered into and effective as of the later of
the two signature dates below (the “Amendment Effective Date”) by and between
Microsoft Licensing, GP, a Nevada general partnership (“Microsoft”), and MIDWAY
HOME ENTERTAINMENT, INC. (“Licensee” or “Publisher”), and supplements the XboxÔ
Publisher License Agreement between the parties dated as of 10/30/2000, and as
previously amended (“PLA”).

RECITALS

     A.        Whereas, Microsoft and its affiliated companies develop and
license a computer game system, known as the Xbox™ game system; and

     B.        Whereas, Licensee is an experienced publisher of software
products and is developing and publishing one or more software products to run
on the XboxÔ game system pursuant to the parties’ PLA; and

     C.        Whereas, the parties wish to amend the PLA to (i) establish a
program for the distribution for marketing and promotional purposes of
publisher’s software products that run on Xbox; (ii) change the due date for
Royalty Tier Selection Forms for Standard FPUs; (iii) change the qualification
requirements for the Xbox Platinum Hits Program in Japan; (iv) establish the
specific parameters for the tiered royalty and platinum hits programs in the
Asian Sales Territory Excluding Japan; and (v) establish the Asia Simship
Program.

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Licensee agree as follows:

I.        DEFINITIONS; INTERPRETATION

     a.        Except as expressly provided otherwise in this Amendment,
capitalized terms shall have the same meanings ascribed to them in the PLA, as
previously amended.

     b.        The terms of the PLA are incorporated by reference, and except
and to the extent expressly modified by this Amendment or any previous
amendments, the PLA shall remain in full force and effect and is hereby ratified
and confirmed.

     c.        “Review Disc FPU” means a specially packaged FPU of a Software
Title that may only be distributed by Licensee without charge and on a not for
resale or redistribution basis.

II.        PROMOTIONAL AND MARKETING DISTRIBUTION. A new subsection is added at
the end of the section of the PLA entitled “Marketing, Sales and Support”
(either Section 5 or 6 of Licensee’s PLA) as follows:

     [6].[5]    Distribution of Review Disc FPUs for Promotional and Marketing
Purposes. If, with respect to a specific Software Title, Licensee meets the
qualifications set forth in Section 6.5.1 below, Licensee shall have the right
to elect to participate in the “Xbox Review Disc Program” with respect to such
Software Title. Pursuant to the Xbox Review Disc Program, Licensee shall have
the right to manufacture and distribute a limited number of Review Disc FPUs of
the applicable Software Title for marketing and promotional purposes only in the
European Sales Territory (which includes Australia and New Zealand). Licensee
shall be solely responsible for any costs associated with such Review Disc FPUs,
including the manufacture and distribution thereof, but no royalties will be
payable to Microsoft with respect to such Review Disc FPUs. Software Titles
shall be eligible for the Xbox Review Disc Program commencing upon the Amendment
Effective Date.

 

 



--------------------------------------------------------------------------------



 



     [6].[5].1        Qualifying Software Titles.

     (i)        In order for a Software Title to qualify for the Xbox Review
Disc Program, the initial amount of Standard FPUs manufactured for that Software
Title for the European Sales Territory (as evidenced by Licensee’s initial order
quantity for such Standard FPUs) must meet the following requirements:

                  §     If at least [*]       and not more than [*]      
Standard FPUs of the Software Title are initially manufactured for the European
Sales Territory, Licensee shall be entitled to manufacture and distribute up to
[*] Review Disc FPUs of the Software Title.

                  §     If in excess of [*]       Standard FPUs of the Software
Title are initially manufactured for the European Sales Territory, Licensee
shall be entitled to manufacture and distribute up to [*] Review Disc FPUs of
the Software Title.

     (ii)        If a Software Title qualifies for the Xbox Review Disc Program
and Licensee elects to participate in the program with respect to such Software
Title, Licensee must submit to Microsoft a fully completed Xbox Review Disc
Program Qualification Form in the form annexed hereto as Exhibit 1 no later than
[*]            prior to the date of Licensee’s first submission to Microsoft of
the final release version of such Software Title for certification in the
European Sales Territory.

     (iii)        For purposes of this Section 6.5.1, the initial manufacture of
Standard FPUs of a Software Title must take place within a period of no longer
than [*]            (i.e., Standard FPUs manufactured [*]                     
after the first date that Standard FPUs were manufactured shall not be taken
into account in determining whether a Software Title qualifies for the Xbox
Review Disc Program).

     (iv)        Licensee’s manufacture of the qualifying amount of Standard
FPUs for a Software Title in the Xbox Review Disc Program must be completed not
more than [*]            after Licensee’s manufacture of the Review Disc FPUs of
such Software Title.

     (v)        To the extent that Licensee intends to manufacture multiple SKUs
of a Software Title for the European Sales Territory for reasons of language
differences or otherwise, the cumulative amount of all Standard FPUs of the
Software Title initially manufactured shall determine whether such Software
Title qualifies for the Xbox Review Disc Program and the number of Review Disc
FPUs Licensee may manufacture (i.e., if Licensee manufactures [*]       units of
the German SKU of a Software Title and, [*]      , manufactures [*]       units
of the French SKU of that Software Title, License is entitled to manufacture a
total of [*]       Review Disc FPUs of the Software Title across both SKUs).

     (vi)        All Marketing Materials for a Review Disc FPU must clearly
indicate that such FPU is being distributed on a “not for resale” basis and
Licensee shall submit all such Marketing Materials to Microsoft for its approval
in accordance with the requirements set forth in the PLA. Packaging Materials
for Review Disc FPUs shall be in accordance with the requirements set forth for
such materials in the Xbox Guide.

     (vii)        The Review Disc FPU edition of the Software Title must be the
same or substantially equivalent to the Standard FPU edition of the Software
Title.

     (viii)        Review Disc FPUs shall not be taken into account in
determining Licensee’s eligibility for Unit Discounts under the provisions of
the PLA.

     (ix)        Licensee shall provide to Microsoft without charge [*]      
Review Disc FPUs (“Microsoft Units”) of each Software Title that participates in
the Xbox Review Disc Program. The Microsoft Units shall be in addition to the
Review Disc FPU quantity amounts specified under subsection (i) above.

     (x)        The qualifying amounts set forth in subsection (i) above are
subject to change by Microsoft, with any such changes being effective commencing
[*]       after Microsoft provides Licensee with notice of the revised
qualifying amounts.

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 

    2    

 



--------------------------------------------------------------------------------



 



     [6].[5].2        Unauthorized Manufacture of Review Disc Units. If
(i) Licensee does not qualify for the Xbox Review Disc Program under
Section 6.5.1 but proceeds to manufacture Review Disc FPUs anyway or
(ii) Licensee manufactures more Review Disc FPUs than it is entitled to under
the provisions of Section 6.5.1, such unauthorized Review Disc FPUs shall be
assessed a royalty at the Tier 1 level without any Unit Discount or any other
deduction otherwise applicable and Licensee shall be permanently barred from
participating in the Xbox Review Disc Program.

     [6].[5].3        Marketing and Promotional Purposes. Licensee agrees and
acknowledges that it is obligated to exercise its best efforts to ensure that
Review Disc FPUs are distributed for marketing and promotional purposes in the
European Sales Territory (including Australia and New Zealand) only and are not
to be offered on a resale or redistribution basis. To the extent that Microsoft
determines, in its good faith judgment, that Licensee is not exercising
sufficient care in its distribution of Review Disc FPUs in accordance with the
requirements set forth herein, Microsoft shall have the right, upon reasonable
notice to Licensee, to disqualify Licensee from the Xbox Review Disc Program for
a specific Software Title or Titles or on a permanent basis.

     [6].[5].4        Records. Licensee agrees to keep accurate and
comprehensive records as to the distribution of each Review Disc FPU. Further,
the parties acknowledge that Microsoft’s audit rights under the PLA shall also
apply to Licensee’s records under this Amendment.

III.        SUBMISSION OF ROYALTY TIER SELECTION FORM FOR STANDARD FPU’S. The
words “[*]            ” are deleted from Section 7.1.4.2 of the PLA and a new,
revised version of the Xbox Publisher Licensing Royalty Tier Selection Form is
attached as Exhibit 2 to this Amendment. Such Royalty Tier Selection Form shall
be completed for each Software Title’s Sales Territory and shall be submitted to
Microsoft no later than [*]                     .

IV.        MINIMUM QUANTITY FOR QUALIFICATION FOR PLATINUM HITS PROGRAM IN
JAPAN. The words “[*]       Standard FPUs (or such other minimum quantity as
determined by Microsoft) must have been manufactured for the Japan Sales
Territory” are deleted from Section 7.1.6.1(ii)(b) of the PLA and replaced by
the following: “[*]       Standard FPUs (or such other minimum quantity as
determined by Microsoft) must have been manufactured for the Japan Sales
Territory.”

V.        CHANGES IN CONNECTION WITH ASIAN SALES TERRITORY EXCLUDING JAPAN. With
respect to the Asian Sales Territory Excluding Japan, the following changes
shall be made to the PLA:



  A.   Tiered Royalty Schedule. Under clause i. of the definition of “Base
Royalty” in Section 1.3 of the PLA, the Wholesale Price shall also apply to the
Asian Sales Territory Excluding Japan. The words “and Asia (excluding Japan)”
are added under clause (i) of Section 7.1.4.1 of the PLA and the royalty
schedule for the Asian Sales Territory Excluding Japan at the end of
Section 7.1.4.1 shall be deleted and replaced by the following:

Asian Sales Territory Excluding Japan

                                                    North American     European
    Asian                 Wholesale Price (in     Manufacturing    
Manufacturing     Manufacturing     Worldwide Billing           US$ Equivalents)
    Region     Region     Region     Option    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    



  B.   Unit Discount Schedule. Microsoft has now established the Unit Discount
Schedule for the Asian Sales Territory Excluding Japan as such schedule is set
forth in Section 7.1.5 of the PLA. For purposes of clarity, set forth below is
the full Unit Discount schedule, which is the same as previously set forth in
the PLA except for the Asian Sales Territory excluding Japan numbers being
added. With these numbers being added, the paragraph immediately following the
Unit Discount chart is no longer applicable and shall be deleted.

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 

    3    

 



--------------------------------------------------------------------------------



 



                                        North American     European Sales    
Japan Sales     Asian Sales Territory           Sales Territory     Territory  
  Territory (Number     Excluding Japan (Number    
 
                                  (Number of                            
Standard FPUs     (Number of Standard     of Standard FPUs     of Standard FPUs
          Manufactured)     FPUs Manufactured)     Manufactured)    
Manufactured)    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    



  C.   Platinum Hits Program. Microsoft has elected to establish the Xbox
Platinum Hits Program, as set forth in Section 7.1.6 of the PLA, for the Asian
Sales Territory Excluding Japan. In order to define the requirements of entry
into the Xbox Platinum Hits Program for the Asian Sales Territory Excluding
Japan, the following clause shall be inserted at the end of
Section 7.1.6.1(ii)(a) of the PLA:

     §        For the Asian Sales Territory Excluding Japan, either [*] Standard
FPUs must have been manufactured for the Asian Sales Territory Excluding Japan,
or the Software Title must be a Platinum FPU in the North American Sales
Territory.



      The following clause shall be inserted at the end of
Section 7.1.6.1(ii)(b) of the PLA:

     §        For the Asian Sales Territory Excluding Japan, either [*] Standard
FPUs must have been manufactured for the Asian Sales Territory Excluding Japan,
or the Software Title must be a Platinum FPU in the North American Sales
Territory.



      The following clause shall be added after 7.1.6.1(c):

     (d)        A Software Title shall also qualify for the Xbox Platinum Hits
Program for the Asian Sales Territory Excluding Japan if it has been available
as a Standard FPU in the Asian Sales Territory Excluding Japan for at least [*]
           and it has qualified for the Xbox Platinum Hits Program in either the
North American Sales Territory or the Japan Sales Territory.



      In Section 7.1.6.1(iii) of the PLA, the following language shall be
inserted in the second line after the words “North American Sales Territory,”:
“its US Dollar Equivalent in the Asian Sales Territory Excluding Japan,”.



  D.   New Platinum Hits Program Grid.    In order to more accurately reflect
the different royalty structures for the Xbox Platinum Hits Program depending
upon whether the applicable Licensee has chosen the Regional Billing option or
the Worldwide Billing option, the Xbox Platinum Hits Program royalty grid, as
set forth in Section 7.1.6 of the PLA, shall be deleted and replaced by the
following:

                                  Sales     Royalty Per Platinum FPU
Manufactured for Regional     Royalty Per Platinum FPU     Territory     Billing
Basis     Manufactured for Worldwide Billing                 Basis    
 
                                  North American     European     Asian     All
Manufacturing Regions           Manufacturing     Manufacturing    
Manufacturing                 Region     Region     Region          
[*]
    [*]     [*]     [*]     [*]    

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 

    4    

 



--------------------------------------------------------------------------------



 



  E.   New Asian Simship Program. The following clause shall be inserted as
Section 7.1.7 of the PLA:



      7.1.7    Asian Simship Program. The purpose of this program is to
encourage Licensee to simultaneously release its Japanese FPUs, and/or its North
American FPUs, which have been multi-region signed to run on NTSC-J boxes
(hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore and Taiwan (referred to as “Simship Territory”). In order for a
Software Title to qualify as a Simship Title, Licensee must release the Software
Title in the Simship Territory on the same date as the initial release date of
such Software Title in the Japan and/or North American Sales Territories,
wherever the Software Title was first released (referred to as “Original
Territory”). To the extent that a Software Title qualifies as a Simship Title,
the applicable Base Royalty Tier (under 7.1.4.1) and Unit Discount (under 7.1.5)
shall be determined as if all FPUs of such Software Title manufactured for
distribution in both the Original Territory and the Simship Territory were
manufactured for distribution in the Original Territory. For example, if a
Licensee initially manufactures [*]       FPUs of a Title for Japan and simships
[*]       of those units to the Simship Territory, the Base Royalty for all of
the FPUs shall be determined by the applicable tier based on the Suggested
Retail Price set forth in Japan. In this example, Licensee would also receive a
[*]       Unit Discount on [*]       units for having exceeded the Unit Discount
level specified in 7.1.5 applicable to the Japan Sales Territory. Licensee must
provide Microsoft with written notice of its intention to participate in the
Asian Simship Program with respect to a particular Software Title at least [*]
      prior to manufacturing any FPUs that are covered by the program. In its
notice, Licensee shall provide all relevant information, including total number
of FPUs to be manufactured, number of FPUs to be simshipped into the Simship
Territory, date of simship, etc. Licensee remains responsible for complying with
all relevant import, distribution and packaging requirements as well as any
other applicable requirements set forth in the Xbox Guide.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date on the dates indicated below.


     
MICROSOFT LICENSING, GP
   
 
   
/s/ Roxanne V. Spring
  /s/ Mark S. Beaumont
 
   
By (sign)
  By (sign)
Roxanne V. Spring
  Mark S. Beaumont
 
   
Name (Print)
  Name (Print)
SPM
  SVP
 
   
Title
  Title
10 — JAN — 2005
  1 — 6 — 05
 
   
Date
  Date

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

 

    5    

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

XBOX REVIEW DISC PROGRAM QUALIFICATION FORM

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT
LICENSING, GP (“MSLI”) AT (425) 936-7329 TO THE ATTENTION OF
XBOXOPS@MICROSOFT.COM.  THIS FORM MUST BE SUBMITTED AT LEAST [*]
FIRST SUBMISSION OF THE FINAL RELEASE VERSION OF THE SOFTWARE TITLE TO MICROSOFT
FOR CERTIFICATION FOR THE EUROPEAN SALES TERRITORY.  IF PUBLISHER DOES NOT WISH
TO PARTICIPATE IN THIS PROGRAM, PUBLISHER DOES NOT NEED TO COMPLETE THIS FORM. 
A SEPARATE FORM MUST BE COMPLETED FOR EACH SOFTWARE TITLE.

      

          1.   Publisher name:              
 
       

          2.   Xbox Software Title Name:              
 
       

          3.   XMID Number for Europe:              
 
       

          4.   Date of Commercial Release within European Sales Territory:      
       
 
       

          5.   Initial order quantity of Standard FPUs manufactured for European
Sales Territory:              
 
       

          6.   Order quantity of Review Disc FPUs:                   [Note: for
at least [*]       and not more than [*]       Standard FPUs ordered for the
European Sales Territory, Publisher may order up to [*] Review Disc FPUs; for in
excess of [*]       Standard FPUs, Publisher may order up to [*]       Review
Disc FPUs]

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

     

   

  By (sign)
 
   

   

  Name (Print)
 
   

   

  Title
 
   

   

  E-Mail Address (for confirmation)
 
   

   

  Date

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

 

    6    

 



--------------------------------------------------------------------------------



 



EXHIBIT 2

XBOXÔ PUBLISHER LICENSING ROYALTY TIER SELECTION FORM

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT
LICENSING, GP (“MSLI”) AT (425) 936-7329 TO THE ATTENTION OF
XBOXOPS@MICROSOFT.COM.   UPON RECEIPT OF THE COMPLETED AND SIGNED FORM, MSLI
SHALL E-MAIL AN ACKNOWLEDGEMENT OF RECEIPT TO THE PUBLISHER AT THE E-MAIL
ADDRESS SPECIFIED BY THE PUBLISHER BELOW.   THIS FORM SHALL BE BINDING ONLY UPON
PUBLISHER’S RECEIPT OF THE E-MAIL ACKNOWLEDGEMENT.

NOTES:

  •   THIS FORM MUST BE SUBMITTED PRIOR TO [*]                      FIRST
SUBMISSION OF THE FINAL RELEASE VERSION OF THE SOFTWARE TITLE TO MICROSOFT FOR
CERTIFICATION FOR EACH RESPECTIVE SALES TERRITORY. IF THIS FORM HAS NOT BEEN
SUBMITTED WITHIN THIS TIME FRAME THEN THE ROYALTY RATE DEFAULTS TO THE TIER 1
ROYALTY RATE FOR THE APPLICABLE SALES TERRITORY.   •   A SEPARATE FORM MUST BE
SUBMITTED FOR EACH SALES TERRITORY.   •   ONCE THE ROYALTY TIER HAS BEEN
SELECTED IT IS BINDING FOR [*]                      .         •   A SEPARATE
FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY.

      

          4.   Publisher name:              
 
       

          5.   Xbox Software Title Name:              
 
       

                  6.   XMID Number:                 North American              
  Japan                 Europe
 
                7.   Manufacturing Region (check one):                 North
America                 Japan                 Europe
 
                8.   Sales Territory (check one):                 North American
Sales Territory                 Japan Sales Territory                 European
Sales Territory
 
                9.   Final Certification Date:        
                                           North American Sales Territory      
                                             Japan Sales Territory        
                                           European Sales Territory
 
                10.   Select Royalty Tier: (check one):

      [*]
[*]
[*]        

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

     

   

  By (sign)
 
   

   

  Name (Print)
 
   

   

  Title
 
   

   

  E-Mail Address (for confirmation)
 
   

   

  Date

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
 

    7    

 